           Case 1:20-cr-00078-AT Document 152 Filed 11/20/20 Page 1 of 1


                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                        DOC #: __________________
                                                                 DATE FILED: 11/20/2020

              -against-
                                                                      20 Cr. 78-4 (AT)
SHALIK JENKINS,
                                                                          ORDER
                              Defendant.
ANALISA TORRES, District Judge:

       The Court shall hold a telephonic bail reconsideration hearing on November 25, 2020, at
12:00 p.m. See In re Coronavirus/Covid-19 Pandemic, 20 Misc. 176, ECF No. 3 (S.D.N.Y. Sept. 16,
2020) (authorizing the use of video teleconferencing, or telephone conferencing if video
teleconferencing is not reasonably available” in detention hearings under 18 U.S.C. § 3142 with
consent of the defendant). The parties, co-counsel, members of the press, and the public may access
the audio feed of the conference by calling (888) 398-2342 or (215) 861-0674, at the time of the
hearing, and entering access code 5598827.

       SO ORDERED.

Dated: November 20, 2020
       New York, New York
